*374ORDER**
The district court’s order applying Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), retroactively to grant Appellee’s petition under 28 U.S.C. § 2255 is REVERSED and REMANDED. See United States v. Sanchez-Cervantes, 282 F.3d 664, 665 (9th Cir.2002) (“We hold that the new rule of criminal procedure announced in Apprendi does not apply retroactively on initial collateral review----”), cert. denied, — U.S. -, 123 S.Ct. 48, — L.Ed.2d - (2002); Rees v. Hill, 286 F.3d 1103, 1104 (9th Cir.2002) (applying same rule to second or successive petition).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.